DETAILED ACTION
This office action is in response to the amendment filed on 07/13/2021. Claims 1, 3, 7, 15 and 17-20 have been amended and claims 2 and 16. Claims 1, 3-15, and 17-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Applicant’s amendment regarding claims 15-20, the rejections under 35 U.S.C 101 are withdrawn because the claims are now directed to statutory subject matter.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to computer implemented methods and systems for determining position data for geographic features.
Prior art:
Okude (US 6,175,802) 
Klomp (US 2011/0090337) 
Zhou (US 2014/0217178)
	

	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein the spatial relationship is determined in dependence on a part of the first route trajectory and a part of the second route trajectory, wherein the part of the first route trajectory and the part of the second route trajectory are both measured between a first time and a second time; receiving known topographic data comprising one or more known topographic features having a known position measured in a geographic coordinate system”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1, 3-15, and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481